Title: To George Washington from Bushrod Washington, 21 September 1798
From: Washington, Bushrod
To: Washington, George

 

My dear Uncle
Richmond Septr 21 1798

I have lately recieved a letter from Mr Thomas Turner of King George, in which he expresses an ardent desire to enter into the service of his Country in the military line, and requests that I would mention him to you. This I do with much pleasure, because a long and intimate acquaintance with him assures me that there are few candidates who can possess more worth than he does. Warmly and I believe sincerely attached to the Government, he feels all that indignation which an American ought to feel against the unjust & unprovoked aggressions of our enemy. He possesses an extremely good understanding, and in point of bravery, I believe few, if any exceed him. He was one of those who marched to the westward against the insurgents; upon the termination of that service, he recieved a commission from the Commander in chief, and annexed himself to the fœderal army where he did duty for twelve months. Since that time, he has recieved a Commission from the Governor of this state. In the different stations in which he has been placed, I have always understood that his conduct has been unexceptionable. His wish is to be appointed a Captain in the Cavalry, or major in the infantry, of the 10.000 establishment. I am informed, that he will be highly recommended to you by others.
Permit me now my dear Uncle, to remind you of Capt. Blackburne’s application about which something was said when I was at Mount Vernon. At his request I had taken the liberty of mentioning his wishes to Mr Chs Lee, who was kind enough to communicate them to the Secretary at War. His motive for desiring an appointment in the infantry is, that he may have it in his power to render more essentiel services to his Country than he could do in the artillery, and where he might at the same time have an opportunity of discharging his duty with more credit to himself. In his present station, a Scientific knowledge of engineering is essentiel; in the service he solicits, he supposes himself competent to the discharge of the duties annexed to it. Another thing is, that a bilious habit which he unfortunately possesses is badly suited to the unhealthy air of Norfolk. Intimately acquainted with the many good qualities which he possesses believing that he will make a

valuable officer, I shall be very happy if you should deem it proper to grant his request.
I am happy to inform you that Genl Marshall has declared himself for this district and that his prospects at this time are as flattering as we would wish; I mean as to the principal County about which any apprehensions were entertained. So far as we have heard from the more distant Counties, we have no reason to fear for his success. I am my dear Uncle Yr Affect. Nephew

Bushrod Washington

